Citation Nr: 0843378	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  03-15 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension as 
secondary to service-connected post traumatic stress disorder 
(PTSD).

3.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus type II.  

4.  Entitlement to an initial evaluation in excess of 60 
percent disabling for service-connected coronary artery 
disease with congestive heart failure, status post myocardial 
infarction.  

5.  Entitlement to an evaluation in excess of 20 percent 
disabling for service-connected diabetes mellitus type II.  

6.  Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected hemicolectomy and 
diverticulitis.  

7.  Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected left lower extremity 
peripheral neuropathy.  

8.  Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected right lower extremity 
peripheral neuropathy.  

9.  Entitlement to a compensable evaluation for service-
connected erectile dysfunction.  

10.  Entitlement to service connection for breathing 
problems.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969 and from August 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied the benefit sought on 
appeal.  

In a March 2005 decision, the Board denied the claim.  
Subsequently, the veteran appealed the Board's March 2005 
decision to the Court and in an Order dated in June 2006, the 
Court ordered that the Joint Motion for Remand be granted and 
remanded the Board's decision for proceedings consistent with 
the Joint Motion for Remand (Joint Motion) filed in this 
case.  In November 2006, the Board remanded the claim for a 
VA examination.  The veteran underwent a VA examination in 
May 2007 pursuant to the remand.  After reviewing the 
examination and October 2007 addendum, the Board found that 
it did not comply with the May 2006 Joint Motion or November 
2006 Board remand and remanded the issue on appeal for 
another examination in March 2008.  In July 2008, the veteran 
underwent another VA examination and an opinion was provided 
that addresses the questions outlined in the May 2006 Joint 
Motion and is adequate on which to base a decision.  Given 
the foregoing, the Board finds that VA has substantially 
complied with the Board's remands in November 2006 and March 
2008 with regard to this appeal.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 

The Board notes that in January 2008, the veteran filed a 
notice of disagreement (NOD) with a November 2007 rating 
decision that denied entitlement to service connection for 
hypertension as secondary to service-connected PTSD and 
diabetes mellitus type II.  However, as the original service 
connection claim currently before the Board did not raise 
these arguments and neither did the May 2006 Joint Motion, 
the Board will proceed with adjudication of the issue of 
service connection for hypertension on a presumptive and 
direct basis.  

The remaining issues on appeal as outlined above are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hypertension was not manifested during service or one 
year thereafter and has not been shown to be causally or 
etiologically related to his military service.


CONCLUSION OF LAW

Hypertension was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in  December 2006, which addressed all of 
the notice elements.  Although the letter was not sent prior 
to the initial adjudication of the claim in February 2000, 
the claim was subsequently readjudicated in November 2007 and 
August 2008 supplemental statements of the case (SSOCs).  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  In this 
case, the fact that the notice did not address either the 
relevant rating criteria or effective date provisions, was 
harmless error because service connection is being denied, 
and therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran underwent a VA 
examination in July 2008 that complied with the May 2006 
Joint Motion, as noted in the introduction.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a statement of 
the case (SOC) and SSOCs, which informed them of the laws and 
regulations relevant to his claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain diseases, such as 
hypertension, may also be established on a presumptive basis 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Hypertension must be confirmed by readings taken two or more 
times on at least three different days.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).  For hypertension to be 10 
percent disabling, diastolic pressure must be predominantly 
100 or more, or systolic pressure must be predominantly 160 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for 
hypertension.  Parenthetically, the Board notes that the term 
"hypertension" refers to persistently high arterial blood 
pressure.  Medical authorities have suggested various 
thresholds ranging from 140 mm. Hg systolic and from 90 mm. 
Hg diastolic.  Dorland's Illustrated Medical Dictionary 1138 
(30th ed. 2003).  Dorland's at 889.  Similarly, for VA rating 
purposes, the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm. or greater.  The term 
"isolated systolic hypertension" means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 
4.104, Code 7101, Note 1 (2008).  

The veteran served on active duty from September 1967 to 
September 1969, and from August 1990 to September 1991.  
Service treatment records from the veteran's first period of 
service showed the following blood pressure readings: 122/80 
on October 29, 1968; 118/84 on November 4, 1968; 138/100, 
with an impression of diastolic hypertension (HTN), on 
November 5, 1968; 118/78 on November 9, 1968; and 120/80 on 
November 14, 1968.  Concerning the impression of HTN on 
November 5, 1968, it was noted that the veteran sought 
treatment for tension headaches at which point his blood 
pressure was taken.  Importantly, additional readings taken 
that same day were 130/80 and 120/70, which do not confirm a 
diagnosis of hypertension for VA purposes.  38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1).  The physician also 
stated that in no previous evaluation had the veteran's blood 
pressure been found to be elevated.  The physician commented 
that no additional examination was required but the veteran's 
blood pressure should be periodically checked.  At the 
separation examination on August 4, 1969, the veteran's blood 
pressure was 132/74, and here the examiner noted on the 
report of medical history that based upon the veteran's 
history, he suffered from HTN in 1968 and was given pills.  
However, although the veteran reported on separation that he 
had had high blood pressure in 1968 that was treated with 
pills, this is not supported by the actual clinical records.  
Moreover, because repeat blood pressure readings did not 
reflect persistently high blood pressure, all that was shown 
in November 1968 was an isolated blood pressure reading.  As 
such, hypertension was not shown during the veteran's first 
period of service.  

Additionally, service treatment records and private records 
from B.M.C. from the veteran's second period of service 
showed the following blood pressure readings: 138/92 on 
September 6, 1990; 130/80 and 130/94 on September 6, 1990; 
170/80 on September 7, 1990; 142/80 on September 17, 1990; 
134/82 on January 31, 1991; 130/70 at the veteran's March 14, 
1991 enlistment examination; and 122/70 during the veteran's 
August 1, 1991 separation examination.  (The Board could not 
find a March 16, 1991, enlistment examination with a blood 
pressure reading of 130/76 as reflected in the May 2006 Joint 
Motion.  However, a March 14, 1991 enlistment examination 
with a similar reading was found in the veteran's service 
treatment records).  On the 1991 examinations, the veteran 
denied ever having high blood pressure.  As such, a diagnosis 
of hypertension was not made during the veteran's second 
period of service and blood pressure readings meeting the 
criteria for hypertension were also not found.  Dorland's at 
889.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2008).  

In fact, the post-service medical records first show an 
impression of essential hypertension indicated in a July 1993 
report from the O.C.  Significantly, a physician at the O. C. 
reviewed the medical history, and noted that periodic 
physical examinations from the veteran's U.S. Army Reserve 
service since 1967, including retirement examination August 
1991, contained no mention of elevated blood pressure.  The 
physician explicitly noted the veteran had been placed on a 
low-sodium diet in April 1986 when his blood pressure was 
130/90, and readings since had been 140/86 in February 1988, 
130/90 in February 1989, 120/80 in May 1989, 130/86 in April 
1991, and 170/100 in November 1992.  From these readings, it 
is apparent that elevated blood pressure readings meeting the 
criteria for 10 percent disabling rating were not met within 
the first year after the veteran's separation from this 
second period of service.  38 C.F.R. §§ 3.307, 3.309, 4.104, 
Diagnostic Code 7101, Note (1).  

In addition to a lack of in-service documentation of blood 
pressure readings that reflected persistently high arterial 
blood pressure during either period of service or 
manifestation of hypertension at a 10 percent rating per VA 
criteria within a year after service separation, there is 
also no medical nexus between service and the veteran's 
current diagnosis of hypertension.  In this regard, the 
October 2007 VA examiner reviewed the veteran's claims file 
and found only one elevated blood pressure reading, which 
when rechecked was in the normal range.  He found no evidence 
of sustained elevated blood pressure readings in the 
veteran's service treatment records.  In June 2008, a VA 
examiner concluded that the veteran was found to have 
hypertension since 1967 but it was impossible to verify the 
etiology of the hypertension.  However, the Board notes that 
the value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  The June 2008 VA examiner did not 
support the assertion that the veteran's hypertension began 
in 1967 with any clinical evidence.  Further, as noted above, 
it is not supported by the contemporaneous service and 
private treatment records.  Thus, the Board finds the June 
2008 examiner's finding to be insufficient and will assign it 
little probative value.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  

Importantly, the October 2007 VA examiner's findings were 
clarified in July 2008.  After reviewing the veteran's claims 
file, the July 2008 VA examiner opined that the veteran's 
hypertension was not caused by or the result of military 
service because there was a lack of evidence in the service 
treatment records of a diagnosis of hypertension or sustained 
elevated blood pressure consistent with hypertension.  As 
reflected above, the October 2007/July 2008 VA examiner's 
opinions are supported by the veteran's service treatment 
records and his contemporaneous private treatment records.  
As such, the Board will afford these opinions great probative 
weight.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board acknowledges the veteran's contention that he has 
had hypertension that began during service.  However, he, as 
a layperson, is not qualified to render a medical opinion as 
to etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

In sum, the veteran was not shown to have persistently high 
blood pressure during either period of service.  Further, 
hypertension was not shown to have manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Additionally, a nexus between service and the veteran's 
current hypertension was not shown.  Consequently, the Board 
finds that the veteran's hypertension was not incurred in 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.  


REMAND

2.  Entitlement to service connection for hypertension as 
secondary to service-connected post traumatic stress disorder 
(PTSD).

3.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus type II.  

4.  Entitlement to an initial evaluation in excess of 60 
percent disabling for service-connected coronary artery 
disease with congestive heart failure, status post myocardial 
infarction.  

5.  Entitlement to an evaluation in excess of 20 percent 
disabling for service-connected diabetes mellitus type II.  

6.  Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected hemicolectomy and 
diverticulitis.  

7.  Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected left lower extremity 
peripheral neuropathy.  

8.  Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected right lower extremity 
peripheral neuropathy.  

9.  Entitlement to a compensable evaluation for service-
connected erectile dysfunction.  

10.  Entitlement to service connection for breathing 
problems.  

A September 2007 rating decision granted entitlement to 
service connection for coronary artery disease with 
congestive heart failure, status post myocardial infarction 
and denied increased evaluations for service-connected 
diabetes mellitus type II, hemicolectomy and diverticulitis, 
left lower extremity peripheral neuropathy, right lower 
extremity peripheral neuropathy, and erectile dysfunction.  
It also denied entitlement to service connection for 
breathing problems.  A November 2007 rating decision denied 
entitlement to service connection for hypertension as 
secondary to service-connected PTSD and as secondary to 
service-connected diabetes mellitus type II.  In statements 
received in January 2008, the veteran expressed disagreement 
with the aforementioned decisions.  However, a statement of 
the case (SOC) has not been associated with the claims file 
after the January 2008 notice of disagreements (NODs).  As 
such, these issues are remanded to the RO for the issuance of 
an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).




Accordingly, the case is REMANDED for the following action:

A statement of the case (SOC), containing 
all applicable laws and regulations, on 
the issues of entitlement to service 
connection for hypertension as secondary 
to service-connected post traumatic stress 
disorder (PTSD); entitlement to service 
connection for hypertension as secondary 
to service-connected diabetes mellitus 
type II; entitlement to an initial 
evaluation in excess of 60 percent 
disabling for service-connected coronary 
artery disease with congestive heart 
failure, status post myocardial 
infarction; entitlement to an evaluation 
in excess of 20 percent disabling for 
service-connected diabetes mellitus type 
II; entitlement to an evaluation in excess 
of 10 percent disabling for service-
connected hemicolectomy and 
diverticulitis; entitlement to an 
evaluation in excess of 10 percent 
disabling for service-connected left lower 
extremity peripheral neuropathy; 
entitlement to an evaluation in excess of 
10 percent disabling for service-connected 
right lower extremity peripheral 
neuropathy; entitlement to a compensable 
evaluation for service-connected erectile 
dysfunction; and entitlement to service 
connection for breathing problems.  
Manlincon, 12 Vet. App. 238.  The veteran 
should be advised of the time period in 
which to perfect his appeal.  Only if the 
veteran's appeal as to these issues is 
perfected within the applicable time 
period, then such should return to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


